DETAILED ACTION
	This Office Action is in response to an Amendment, filed 21 October 2022, wherein Claims 1, 6-11, 13-16, and 20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
The Examiner encourages Applicant’s representative to request an Examiner Interview before Applicant responds to the instant Office Action. The Examiner believes an interview may help to expedite prosecution by discussing potential amendments to the claims. 

Response to Arguments
Applicant’s arguments and amendments have overcome the outstanding rejections under 35 USC 103. The Examiner respectfully withdraws the previous claim rejections under 35 USC 103, however, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) in view of Mahajan et al. (US 20090052329), and further in view of Gottschalk et al. (US 20150327010).

As to Claim 1, Hafernik discloses a method for network device troubleshooting, the method comprising: at a cloud server, receiving a report regarding an issue in a network device deployed at a customer site (Paragraph [0029] describes a maintenance event/equipment issue is identified automatically by Automated Support System 112); after the report is received at the cloud server, analyzing the issue in the network device at the cloud server using a troubleshooting rule set, wherein the troubleshooting rule set includes one or more troubleshooting rules to troubleshoot or debug issues or problems in network devices (Paragraphs [0032]-[0034] where automated support system 112 collects and consolidates device information to determine the best approach for troubleshooting the maintenance event by using the defined troubleshooting steps that may be based on a decision tress corresponding to a type of task associated with the maintenance event); at the cloud server, assigning a troubleshooting task for troubleshooting the network device to an operator when the cloud server determines that the issue in the network device needs to be addressed by local or physical access to the network device, wherein at the cloud server, assigning the troubleshooting task for troubleshooting the network device deployed at the customer site to the operator comprises transmitting information related to the troubleshooting task from the cloud server to a mobile application of a troubleshooting device of the operator, and wherein the information related to the troubleshooting task comprises device name information and location information of the network device, wherein the mobile application points or directs the operator to a location of the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment); at the cloud server, receiving data regarding the issue in the network device that is gathered by the operator at the customer site (Paragraphs [0035]-[0037] wherein as the technician begins troubleshooting, they are reporting results observed/reviewed back to automated support system 112 through the mobile application); and at the cloud server, recommending a remedy action for the issue in the network device to the operator based on the data regarding the issue in the network device, wherein the remedy action comprises fixing a loose connection between a network cable and a wired port of the network device, fixing a loose connection between an antenna of the network device and a corresponding transceiver of the network device, fixing a loose connection between a power cable and a power input of the network device, resetting the network device, or replacing the network device (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s); See also [0027][0051] for more examples of manual actions).
Hafernik discloses receiving an issue report from various devices as cited above. However, Hafernik does not explicitly disclose receiving a report regarding an issue in a network device deployed at a customer site from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device. 
In an analogous art, Mahajan discloses receiving a report regarding an issue in a network device deployed at a customer site from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device (Paragraphs [0024][0025][0041] describe how network device 130 (server) receives a problem report from network device 110 that was generated in response to an error on network device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik, specifically which devices send error reports to the cloud server, with the techniques of Mahajan, specifically the network devices sending their own error report to the cloud server.
The suggestion/motivation for doing so would have been to streamline the error report to the cloud server to increase the time the problem can be resolved.
Hafernik/Mahajan do not explicitly disclose wherein the location information of the network device includes building information, floor information, and relative coordinates within a surface area.
In an analogous art, Gottschalk discloses wherein the location information of the network device includes building information, floor information, and relative coordinates within a surface area (Paragraphs [0035][0090] describe how building equipment location is mapped in 3d coordinates or 2d coordinates with floor number for each building, the model including statuses and other information for providing exact location information for equipment that needs maintenance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik/Mahajan, specifically the building equipment location information, to include the techniques of Gottschalk, specifically the equipment building location model for identifying faulty devices.
The suggestion/motivation for doing so would have been to provide more specific location information to help the technician find faulty devices in the building automation network easier by providing more specific details concerning the location.

Claims 6-11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hafernik et al. (US 20210278833) and Mahajan et al. (US 20090052329), in view of Gottschalk et al. (US 20150327010), and further in view of Hubner et al. (US 20130191885).

As to Claim 6, Hafernik/Mahajan/Gottschalk disclose the method of claim 1, as cited above. Hafernik/Mahajan/Gottschalk do not disclose wherein the data regarding the issue in the network device is gathered by the operator at the customer site through a Bluetooth connection with the network device.
In an analogous art, Hubner discloses wherein the data regarding the issue in the network device is gathered by the operator at the customer site through a Bluetooth connection with the network device (Paragraphs [0013][0014][0021] describe how a local technician can diagnose and repair problems with an electronic device using their mobile phone’s Bluetooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automated support system put forth by Hafernik/Mahajan/Gottschalk, specifically the data gathering and troubleshooting steps, to include the data gathering techniques put forth by Hubner, specifically the ability to gather device fault information using a Bluetooth connection with the faulty device.
The suggestion/motivation for doing so would have been have the ability to gather data from devices without long-range network capabilities utilizing a mobile device as the relay to the support system.

As to Claim 7, Hafernik/Mahajan/Gottschalk/Hubner disclose wherein the operator is not a network expert (Hubner: Paragraphs [0014][0088] provide examples of how the local person troubleshooting the device may be a local technician or the customer at the customer premises). Motivation provided above with reference to Claim 6.

As to Claim 8, Hafernik/Mahajan/Gottschalk/Hubner disclose wherein the operator is a layperson at the customer site (Hubner: Paragraphs [0014][0088] provide examples of how the local person troubleshooting the device may be a local technician or the customer at the customer premises). Motivation provided above with reference to Claim 6.

As to Claim 9, Hafernik discloses a method for network device troubleshooting, the method comprising: at a mobile application of a troubleshooting device, receiving a troubleshooting task for troubleshooting a network device deployed at a customer site from a cloud server when the cloud server determines that an issue in the network device needs to be addressed by local or physical access to the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment), wherein a report regarding the issue in the network device is received at the cloud server, wherein after the report is received at the cloud server, the issue in the network device is analyzed at the cloud server using a troubleshooting rule set, wherein the troubleshooting rule set includes one or more troubleshooting rules to troubleshoot or debug issues or problems in network devices (Paragraph [0029] describes a maintenance event/equipment issue is identified automatically by Automated Support System 112; Paragraphs [0032]-[0034] where automated support system 112 collects and consolidates device information to determine the best approach for troubleshooting the maintenance event by using the defined troubleshooting steps that may be based on a decision tress corresponding to a type of task associated with the maintenance event), wherein at the mobile application of the troubleshooting device, receiving the troubleshooting task for troubleshooting the network device deployed at the customer site comprises receiving information related to the troubleshooting task at the mobile application of the troubleshooting device, and wherein the information related to the troubleshooting task comprises device name information and location information of the network device, wherein the mobile application points or directs the operator to a location of the network device (Paragraphs [0029]-[0031] describe how the automated support system 112 generates a reference ID and an authentication code which causes CMMS system 118 to schedule a technician to visit the site, supplying the information identified in the [generated] ticket (i.e. troubleshooting task) to the technician – the ticket information may contain location of the equipment and a unique identifier of the equipment); Attorney Docket No. NILE-10063sending the data regarding the issue in the network device from the troubleshooting device to the cloud server (Paragraphs [0035]-[0037] wherein as the technician begins troubleshooting, they are reporting results observed/reviewed back to automated support system 112 through the mobile application); at the troubleshooting device, receiving a recommendation for a remedy action for the issue in the network device from the cloud server, wherein the remedy action comprises fixing a loose connection between a network cable and a wired port of the network device, fixing a loose connection between an antenna of the network device and a corresponding transceiver of the network device, fixing a loose connection between a power cable and a power input of the network device, resetting the network device, or replacing the network device (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s); See also [0027][0051] for more examples of manual actions); and at the customer site, performing the remedy action to address the issue in the network device (Paragraphs [0035]-[0037] describe how as the technician reports results of the troubleshooting step(s), the automated support system continues through the decision tree with the next troubleshooting step(s)).
Hafernik discloses receiving an issue report from various devices as cited above. However, Hafernik does not explicitly disclose wherein a report regarding the issue in the network device is received at the cloud server from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device.
In an analogous art, Mahajan discloses wherein a report regarding the issue in the network device is received at the cloud server from the network device, wherein the issue in the network device comprises at least one of a wired or wireless connectivity issue in the network device, a power issue in the network device, and an operation issue in the network device (Paragraphs [0024][0025][0041] describe how network device 130 (server) receives a problem report from network device 110 that was generated in response to an error on network device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik, specifically which devices send error reports to the cloud server, with the techniques of Mahajan, specifically the network devices sending their own error report to the cloud server.
The suggestion/motivation for doing so would have been to streamline the error report to the cloud server to increase the time the problem can be resolved.
Hafernik/Mahajan do not explicitly disclose wherein the location information of the network device includes building information, floor information, and relative coordinates within a surface area.
In an analogous art, Gottschalk discloses wherein the location information of the network device includes building information, floor information, and relative coordinates within a surface area (Paragraphs [0035][0090] describe how building equipment location is mapped in 3d coordinates or 2d coordinates with floor number for each building, the model including statuses and other information for providing exact location information for equipment that needs maintenance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the troubleshooting system of Hafernik/Mahajan, specifically the building equipment location information, to include the techniques of Gottschalk, specifically the equipment building location model for identifying faulty devices.
The suggestion/motivation for doing so would have been to provide more specific location information to help the technician find faulty devices in the building automation network easier by providing more specific details concerning the location.
	Hafernik/Mahajan/Gottschalk do not explicitly disclose at the customer site, pairing the troubleshooting device with the network device to receive data regarding the issue in the network device.
	In an analogous art, Hubner discloses at the customer site, pairing the troubleshooting device with the network device to receive data regarding the issue in the network device (Paragraphs [0013][0014][0021] describe how a local technician can diagnose and repair problems with an electronic device using their mobile phone’s Bluetooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automated support system put forth by Hafernik/Mahajan/Gottschalk, specifically the data gathering and troubleshooting steps, to include the data gathering techniques put forth by Hubner, specifically the ability to gather device fault information using a Bluetooth connection with the faulty device.
The suggestion/motivation for doing so would have been have the ability to gather data from devices without long-range network capabilities utilizing a mobile device as the relay to the support system.

	As to Claim 13, Hafernik/Mahajan/Gottschalk/Hubner discloses wherein the information related to the troubleshooting task comprises the location information of the network device and a list of network devices deployed at the customer site or to be deployed at the customer site (Gottschalk: Paragraphs [0035][0102] describe how maintenance personnel access a visualization model listing all the bms devices and identifying the faulty ones). Motivation provided above with reference to claim 9.

As to Claim 14, Hafernik/Mahajan/Gottschalk/Hubner discloses wherein the troubleshooting device is a handheld wireless device (Hafernik: Fig. 1 – Mobile Device 108).

	Claims 10-11, 15-16, and 20 contain all the same elements as Claims 6-9 and 13. Therefore, the same rationale applies equally as well. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459